Question Time (Commission)
The next item is Question Time (B6-0227/2009).
The following questions have been submitted to the Commission.
Part One
Subject: E-Commerce
What further measures is the Commission now taking to ensure the full abolition of barriers imposed on customers by virtue of their country of residence or registration of payment card which prevent them accessing the best prices and range of goods and services, such as music downloads, rail and airline tickets, DVDs and computer games, particularly those sold online, sold anywhere in the EU?
Member of the Commission. - The Commission is fully aware of the difficulties faced by consumers who are denied access to web sites or are discriminated against on a geographical basis when seeking to make on-line purchases. Let me assure you that combating geographical market segmentation, be it the result of state measures or the behaviour of private parties, is a high priority for our policy in the internal market. Practices such as those mentioned by the honourable Member in her question deprive European citizens of the rights and opportunities offered to them by the single market. They are completely at odds with the freedom to receive services across borders, which is a fundamental counterpart of the freedom to provide services enshrined in the EEC Treaty. With the Services Directive we now have a powerful tool to substantially ease problems faced by consumers who face discrimination when they purchase goods and services across borders, including over the Internet.
For the first time in the internal market legislation, the Services Directive explicitly requires Member States to put a stop to discriminatory practices carried out by businesses on the basis of the nationality or the place of residence of consumers. As you know, the Services Directive has to be implemented by the end of December this year, and, once the non-discrimination clause laid down in Article 20 has been reflected in national legislation, practices such as those mentioned by the honourable Member in her question will be unlawful. The only exception to this rule will be those cases where businesses can demonstrate that the different treatment applied to different categories of consumers is directly justified by objective reasons and therefore does not constitute discrimination. The Commission is currently working with Member States to make sure that Article 20 of the Services Directive is implemented on time and is effectively enforced by national authorities and the courts.
In addition, the Commission published a report focusing on the cross-border aspects of e-commerce on 5 March. This staff working document on cross-border e-commerce is an initiative by my colleague, Commissioner Meglena Kuneva. The report shows that, overall, e-commerce is developing rather well in the European Union, while cross-border e-commerce lags behind. There exists a strong potential for cross-border trade in on-line commerce. However, this potential cross-border trade is failing to materialise in the face of practical and regulatory obstacles that effect both consumers and businesses. The result is a fragmented on-line internal market. This has been identified and is being addressed by the market monitoring exercise the Commission has launched to examine the number of supply chains for particular retail markets. This work should allow the Commission to deepen its analysis of the retail sector in order to identify practices that distort relationships between suppliers and retailers and between retailers and consumers and assess the necessity of further reforms of the relevant national or EU regulations. This exercise covers five specific sectors, including recreational goods such as music and books sold on-line and off-line, and will lead to a Commission communication foreseen for autumn 2009. The effective and forceful implementation of Article 20 of the Services Directive, together with the examination of further remaining issues in the context of the market monitoring exercise, should provide us with a comprehensive response to the problems or barriers emerging in the e-commerce context to the detriment of recipients of services in general and consumers in particular.
This is an important Citizens' Europe issue, especially in the recession. Everyone wants and deserves the best deal going, whether they live in Lisbon or London. Is it not a disgrace that, 50 years after we established the common market, it is still possible, as reported by the British Consumers' Association's magazine Which?, for someone to go on the web site of Renfe, the Spanish rail operator, and to pay 60% more on the English-language version than on the Spanish-language version? Surely that is not all to do with regulatory differences. Will the Commission also crack down on sheer exploitation?
Member of the Commission. - I would agree with Baroness Ludford that, 50 years after the foundation of the EC and knowing what the founding principles of the whole operation are, this discrimination can take place. But the main reason for putting forward the Services Directive was in recognition that we had not successfully achieved in the area of services what we had achieved in the area of goods. Therefore, when the Services Directive has to be implemented by the end of this year, Article 20 specifies that any different treatment, such as the one outlined by Baroness Ludford, has to be directly justified by objective reasons.
Without going into the specifics of the particular case she mentioned, because that is a transport matter, which would be better for my colleague, Mr Tajani, the only reason discrimination could possibly be justified by objective reasons is that there would clearly be some additional costs. That would be an objective way of looking at it. For example, if you ordered something on-line to be delivered to you in Dublin and brought from Strasbourg, clearly there would be some additional postage and packaging costs etc. That could be an objective reason for saying that the price differential is such and such. But you cannot discriminate under any other basis. So hopefully, when the Services Directive is implemented, there will be fewer of these particular cases.
At the moment, in the transport area, you must remember that transport is exempt from the Services Directive. But my colleague Mr Tajani and his people are considering some particular initiatives in that particular sphere also.
Subject: EU Alzheimer's strategy
In February the UK announced its National Dementia Strategy, which will provide investment in a network of memory clinics, improve support for people affected by the condition and launch major public awareness campaigns. Furthermore, in Strasbourg on 5 February Parliament adopted Written Declaration 0080/2008 - http://www.europarl.europa.eu/sides/getDoc.do?type=TA&reference=P6-TA-2009-0081&language=SL" encouraging the recognition of Alzheimer's as a European public health priority.
What initiatives is the Commission planning in this area, in terms of research, prevention and public awareness raising?
Will the Commission consider creating a European Alzheimer's strategy similar to that in the UK, particularly taking into account recommendations from the European Collaboration on Dementia Project which have already been presented to the Commission?
Member of the Commission. - Alzheimer's disease has been identified as a priority initiative in the Commission's legislative and work programme for 2009 following the Council conclusions on Alzheimer's adopted under the French Presidency, and the Commission is planning a communication on Alzheimer's disease and other dementias, due for adoption later this year.
Furthermore, to stimulate coordinated efficient research in this field, it is foreseen that the communication will be adopted alongside the proposal for a Council recommendation on joint programming for research on neurodegenerative diseases, including Alzheimer's disease. This follows on from the communication on joint programming in research that was adopted on 15 July 2008.
In the field of Alzheimer's disease there is a need for accurate data, which can only be collected at EU level, to allow for planning and adaptation of health services at Member State level. Thus far the European Collaboration on Dementia Project has provided accurate, qualitative and quantitative data and analysis of the burden of Alzheimer's disease in the European Union, which has been published by Alzheimer Europe in the Dementia in Europe Yearbook. However, the project finished at the end of 2008 and there is now a need to evaluate the options for taking this work forward.
The open method of coordination (OMC) in the social field provides a framework for EU Member States to reform their social protection systems on the basis of policy exchanges and mutual learning. Within the OMC, Member States identify common challenges and agree common objectives for universal access, quality and sustainability in health care and long-term care.
In national strategic reports Member States set out how they will develop their policies to meet the common objectives. The EU supports Member States' actions to address common challenges and objectives through the OMC by facilitating dialogue about experiences and the exchange of good practices regarding health care and long-term care.
It also supports the development of innovative good practice through its funding programmes. The exchange can take place in peer reviews with a limited number of participants focusing on a specific theme, or in conferences with wider discussions.
Following indications in the 2008 national strategic reports and the synthesis in the 2009 joint report, a specific peer review will be held in France next month on 'Alzheimer's disease and other related diseases: How to cope with crisis situations or caring in the patient's home'. This will be followed by a conference in September under the Swedish Presidency on 'Healthy and dignified ageing', including a workshop on coordination of care for persons suffering from Alzheimer's disease and other dementias.
In addition, the Commission services are considering a possible additional conference to be held in mid-2010, the specific content of which will depend on the results of the 2009 events and other sources. Furthermore, the Commission's disability action plan 2003-2010 contains actions which are also relevant for people with Alzheimer's, such as promotion of independent living, quality support and care services, accessibility of mainstream goods and services, and assistive solutions.
As the ageing of the population in Europe can be expected to lead to increasing numbers of older people with a severe disability and in need of long-term care, this issue is among the priorities for the follow-up to the current disability action plan.
The Commission is also working together with the Member States, through the disability high-level group, to monitor the implementation of the UN Convention on the rights of persons with disabilities, signed by the European Commission and all the Member States. The Convention covers a wide range of policy objectives relevant for people with Alzheimer's, including accessibility, independent living, rehabilitation, social participation and social protection, and is implemented at national and Community level.
Commissioner, with over six million European citizens suffering from dementia and many millions more Europeans having to care for them or being affected by this critical disease, I warmly welcome the Commission's decision to make this a public health priority. That was a comprehensive answer.
But could I ask, when you discuss the disability action plan, that you as a Commissioner and as a Commission bear in mind that the effect of Alzheimer's is a cross-cutting effect across disability, the field of ageing and public health and that you maintain a comprehensive strategy, not just identifying Alzheimer's but including all the related aspects and that you maintain your priority? This is a public health emergency for an ageing population. But thank you for that comprehensive answer.
Member of the Commission. - I do understand that the honourable Member is satisfied with the comprehensive answer that I gave. Regarding this disability action plan, it is of course a wider issue but it has certain aspects which are specific to Alzheimer's disease and which we shall take up in our action in this field.
Subject: Impending recession in south-eastern Europe and implications for the European economy
According to recent analyses by international financial institutes and credit-rating agencies, a major economic decline is to be expected in south-eastern Europe accompanied by the danger of loan default on the part of consumers and undertakings. This could have extremely serious implications for the economies of the EU Member States, given the major investment by western European undertakings and banks in this area.
Is the Commission in favour of providing support for banks in the countries of south-eastern Europe - under national programmes of action forming part of the European Neighbourhood Policy - in cooperation with these countries and possibly the European Investment Bank? How does the Commission intend to deploy available funding, for example the Instrument for Pre-accession Assistance (IPA) and the European Neighbourhood and Partnership Instrument (ENPI), with a view to reinvigorating local economies and staving off the impending recession?
Member of the Commission. - The question refers to the Commission view on possible European economic and financial support to countries of eastern and south-eastern Europe hard hit by the global economic crisis. I am replying on behalf of my colleague, Commissioner Almunia.
The sharp economic downturn in a number of countries in this region can indeed have an adverse impact on the economies of the same European Union Member States, in particular those whose commercial banks have extended, often through their local subsidiary, significant credits to enterprises and households in the countries of the region.
It has first to be noted that economic and financial conditions differ greatly among these countries. The Commission's response to the crisis could not, therefore, be formulated globally but has taken into account the situation of each country.
Regarding candidate and potential candidate countries of south-eastern Europe, large amounts of technical assistance supporting structural reforms and institution-building have been programmed for the period 2007-2013 - EUR 9.1 billion, as you know, under the Instrument for Pre-Accession (IPA). The Commission is also implementing a EUR 150 million crisis response package, financed under this instrument, which aims to leverage in the short term an amount of EUR 500 million in loans from international financial institutions. The package includes measures ranging from the provision of micro-credit and SME financing to energy efficiency and specific technical assistance for financial sector supervision and financial regulation.
In order to further support the real economy, the Commission, the EIB, the EBRD and the Council of Europe Development Bank have jointly developed an infrastructure initiative that provides technical assistance and cofinancing to priority infrastructure investments in transport, energy, environment and social sectors. The initiative has been accelerated and implementation is now starting. It is a first step towards a Western Balkans Investment Framework that will also include investments in other socioeconomic sectors, like SMEs or energy efficiency.
In the countries of eastern Europe covered by the European Neighbourhood Policy - Ukraine, Belarus, Moldova and the three Caucasus countries - the European Union instruments available to deal with the needs of the financial sector are more limited. Yet here, too, the EU provides substantial technical assistance through the national and regional programmes of the European Neighbourhood and Partnership Instrument in support of the joint action plans under the European neighbourhood policy. In order to further help the real economy, the Neighbourhood Investment Facility has been designed to bring together grants from the ENPI programmes and the European Union Member States with loans from the European public financial institutions. This instrument has provided EUR 71 million in grants in 2008, which underpinned large infrastructure projects worth around EUR 2.74 billion.
Let me now say a few words about the support to the commercial banks in the region being provided by specialised financial institutions. Here the EBRD is the most active and it is mobilising its full panoply of instruments, including equity and short-term debt. The EIB has no mandate towards direct bank capitalisation in this region and its activity is limited to the sectors of transport, telecommunications, energy and environmental infrastructure. The mandate does not cover SMEs. Much of the financial support to the economies of the region is provided by the Bretton Woods institutions, primarily the International Monetary Fund (IMF). The IMF is making available large amounts of financing in support of comprehensive stabilisation programmes. The Commission feels that the role of the IMF in fighting the consequences of the crisis is very important.
Finally, a number of pre-accession and neighbourhood countries have requested macroeconomic assistance from the European Union. The Commission is currently examining how best to support those countries that have also agreed a stabilisation programme with the International Monetary Fund.
(EL) Mr President, Commissioner, thank you very much for the information you have given me.
I should like to ask you if you believe that these grants of EUR 71 million for our partners in Eastern Europe suffice. I believe that the Commission communication on the crisis and its impact on Eastern Europe does not pay sufficient attention to this issue. Also, do you believe that we shall review the objectives, means and priorities of pre-accession assistance, because Serbia has already asked for assistance to deal with urgent requirements directly in its budget.
Member of the Commission. - As I said, when we talk about the real economy and the countries of eastern Europe, the financial possibilities which we have in our hands are truly limited. That is why we try to leverage as much of the money as we can from other financial institutions. That is why I mentioned that the money, which actually amounts to EUR 71 million, has also triggered the financing of large infrastructure projects, which are more than EUR 2.5 billion.
So the honest answer would be, I think, that all of us there are in deep trouble, and that certainly one has to keep a close eye on what is happening in this region, because we are highly interconnected with them and many European countries have deep trade relations with this region.
Concerning the possibility of macro-financial assistance, there are many countries among the countries which have the potential to become Member States, which are candidates or potential candidates, which have requested this. It is true that Serbia requested it. It is highly likely that Montenegro will also request it. From the countries of the southern region, practically all but Russia and Azerbaijan have requested it. The potential for macro-financial assistance is, to be honest, rather limited, and the list of countries asking for this support is quite long.
I think that the major instrument - that is why this discussion was very much one of the topics of the G20 summit - should be channelled via IMF support. We are very much in favour of this kind of activity and strengthened role or capitalisation of the IMF in this direction, because this is certainly a global problem.
I could also mention that this macro-financial assistance, if it is given to any of these states, should also go through the consultation process via the European Parliament.
Subject: State aid to non-EU European countries
In this time of economic tumult it is imperative that all nations in Europe are on a level playing field and should not have to be concerned about jobs moving to non-EU countries involved in supplying state aid to ailing firms. If members of the EEC or EFTA such as Switzerland are to reap benefits of increased trade with the EU bloc then it is imperative that they reciprocate by playing by the same rules regarding state aid. The current procedures for remedies of breach of this are slow and cumbersome and offer no protection to those currently losing their jobs. How does the Commission plan to tighten up this area of competition law and ensure there is a fast and effective procedure for dealing with complaints?
Member of the Commission. - Firstly, I would like to mention that it is important to clarify that the EFTA states that are parties to the EEA Agreement - that is, Norway, Iceland and Liechtenstein - are subject to strict state aid discipline based on the EU model.
Article 61 of the EEA Agreement is closely modelled on Article 87 of the EC Treaty. The EFTA Surveillance Authority (ESA) is in charge of its implementation. Under Protocol 26 of the EEA Agreement, it is entrusted with equivalent powers to those of the European Commission in the field of state aid. Those states must notify any new state aid measure to the ESA and get its approval before putting it into effect. The ESA may also investigate alleged incompatible aid granted by these EFTA countries.
Switzerland is a different case, because it has not ratified the EEA Agreement. With Switzerland, the state aid rules are those laid down in the 1972 agreement between the European Economic Community and the Swiss Confederation. Under Article 23 thereof, state aid which affects trade between the Community and Switzerland and distorts or threatens to distort competition is incompatible with the agreement. Procedurally, in case of incompatible aid, the affected party can refer the matter to the joint committee established by the agreement and it can take safeguard measures if the granting party fails to put an end to the practice in question.
While remedies for incompatible aid are harder to obtain in Swiss cases, the Commission still endeavours to apply the provisions of the 1972 free trade agreement whenever possible and necessary. For example, on 13 February 2007, it took a decision concluding that three Swiss cantonal tax regimes were incompatible with the 1972 agreement, and it is currently negotiating with the Swiss authorities in order to find a satisfactory solution to this issue.
The Commission is aware that provisions on state aid found in existing trade agreements, such as the 1972 agreement with Switzerland, need to be improved and that is why, in line with the conclusions of its 2006 communication 'Global Europe: competing in the world', the objective of the Commission is to try and negotiate stronger rules on state aid and better remedies, such as the application of a dispute settlement mechanism, in future free trade agreements.
I thank the Commissioner for her helpful reply.
The Commissioner will be aware that I am speaking of a company called SR Technics, located at Dublin airport, where until recently a little over 1 100 people were employed; 600 have now lost their jobs.
This was a company with excellent industrial relations, excellent skills, a full order book and a great future. There is real doubt as to the reasons for the relocation of this company and the suspicion is that either the Swiss Government or one of their Arab friends has brought in aids which are causing these people to lose their jobs in Ireland, in the European Union.
Will the Commissioner investigate this matter and use all her powers to assist? These are very reasonable people with a lot of support in the community who understand the difficulties they are facing both from the business community and from the general public.
Member of the Commission. - I am very happy with your question, for you can be of help because we need more information. So far we do not have the information on this case in the 100% form that we badly need. Even then it is not guaranteed that we can be successful but it is worth a try.
To form an opinion on the existence of state aid, not to mention its incompatibility under the 1972 agreement with Switzerland, not only services but also the production or trading of goods should be involved. So please push those who you are close to so that they give us the information. In addition, I would invite the persons and undertakings concerned in Ireland to provide any further information they may have on this case to the Commission services, to enable us to take a position.
I must add, and it is open and honest to say so, that under the 1972 agreement the affected party can only ask the party granting the aid to put an end to the measure and, in a decision adopted in 2007, the Commission concluded that those measures constitute state aid that is incompatible with the 1972 agreement with Switzerland. Following that decision, the Swiss authorities have entered into a dialogue with the Commission to find an appropriate solution. The latest technical meeting took place on 13 February 2009.
So the Swiss authorities have provided some constructive proposals such as the abolition of the tax exemption for management companies. However, the preferential treatment of holding and mixed companies remains to a large extent. That is why further discussions are badly needed.
Subject: Discrimination against Polish shipyards in the light of the Commission's decision to approve state aid for the motor vehicle industry
Having propped up their banks with tens of billions of euros in aid, several Member State governments have now decided to support the motor vehicle industry. The United Kingdom, Germany, France and Italy wish to provide some tens of billions of euros in aid for the sector, and the Commission has in principle accepted this proposal unreservedly, despite the fact that such funding will distort competition on the market.
Without calling such support into question, I should like to ask why the Commission earlier objected to the state aid granted by the Polish Government to our shipyards.
As a result of the Commission's stance, two of Poland's shipyards closed and tens of thousands of people working at the shipyards and for suppliers were made redundant. In the light of the Commission's recent approval of aid for the motor vehicle industry, was that decision not discriminatory?
Member of the Commission. - The Commission would like to underline that in the case of the Polish shipyards it applied exactly the same rules as for any other case of restructuring state aid and it treats Poland in the same way as any other Member State.
The difficulties faced by the shipyards had started in the 1990s, to be precise in 1990, well before the Polish accession to the EU, and were by the way not caused by the current financial and economic crisis. In 2004, the Commission started investigating restructuring aid for the Polish shipyards. The situation of the Polish shipyards cannot therefore be compared with that of other companies which have specific problems linked with the current financial crisis.
The Gdynia and Szczecin yards have benefited from state support for many years at the expense of other shipyards in Europe. Unfortunately, the aid granted to the Polish shipyards was not spent on investments and the necessary restructuring. What is more, the yards continued to make losses, were unable to pay taxes and social security obligations and have accumulated significant debts.
For those reasons the Commission had no other option but to adopt final negative decisions for the Gdynia and Szczecin shipyards, ordering recovery of the illegal and incompatible aid granted to the yards.
However, in order to limit the adverse economic and social consequences of these decisions, the Commission authorised Poland to implement the recovery of the illegal aid through a controlled sale of the yards' assets and subsequent liquidation of the companies. That should maximise opportunities for viable economic activities to continue at those sites.
It should in particular be noted that, if the sale process is successful and correctly implemented, companies acquiring the shipyard assets will not have to repay the illegal subsidies, even if they choose to continue shipbuilding.
The Commission would also like to point out that Structural Funds, and in particular the European Social Fund and the European Regional Development Fund, could be used to cushion the social consequences of job losses. Furthermore, the use of the European Globalisation Fund can be considered under certain circumstances and conditions.
(PL) Commissioner, I understand that you are responsible for watching over the level of state aid given to enterprises, but Polish society has the impression that, unfortunately, Polish shipyards are being treated differently from enterprises in the old EU Member States - that here consent is being given to save jobs, but that in the Polish shipyards consent to save jobs is not forthcoming, and this inequality troubles us greatly. We insist on equal treatment of enterprises in the old and the new Member States. I would also like to take this opportunity to ask what doubts the Commission has about the restructurisation programme for the Gdańsk Shipyard.
Member of the Commission. - Those in Poland who are saying what the honourable Member has been referring to are absolutely wrong. It is not correct, and I can prove it with facts and figures. And before I answer your reference to the German shipyards (you were only mentioning the old ones), I would like to underline that the shipbuilding industry in other countries - not only in Germany, but also in, for example, Denmark, the UK, the Netherlands or Spain, where the public pocket was not so generous - was considerably downsized or even closed. We know a couple of examples where shipyards were closed. And if we speak about equal treatment we need to bear this in mind as well, and not only talk about emotion - and I am not blaming someone for having emotions; I can imagine it is a very difficult situation, but still it gives the wrong impression to say that there has not been equal treatment.
In any event I can assure you, Mr President, that the Commission applied its rule in the same way to the German and to the Polish shipyards and all the other ones that could be cited here. The same criteria are applied when assessing the state aid, viability being the most prominent of them, and the German shipyards - let me take that example - were successfully restructured and turned into a viable business, while the Commission considers that the restructuring plans presented by the Polish authorities will not ensure long-term viability.
Finally, Mr President, a parallel should also be made with cases where the Commission has not authorised state aid and has even ordered recovery of illegal state aid in other Member States.
Subject: On-line sale of perfumes, clothing and brand products
Commission Regulation (EC) No 2790/1999 (together with the guidelines on vertical restrictions) sets out arrangements regarding distribution agreements for a number of products including perfumes, clothing and other 'brand products'. Under these provisions, the sale (including the sale on-line) of numerous brand products is prohibited if the supplier's market share is less than 30%.
Does the Commission consider it necessary to continue to apply these outdated rules at the expense of healthy competition in terms of pricing and consumer choice for the sole financial benefit of a number of major groups who are in the comfortable position of deriving the bulk of their revenue from exclusive legal rights regarding these products?
Member of the Commission. - The current EU competition policy towards vertical agreements is very supportive of Internet sales, and I am sure that you are aware of that, Mr President. Hence, the guidelines on vertical restraints which provide for an interpretation of Regulation (EC) No 2790/1999 make it clear that 'every distributor must be free to use the Internet to advertise or to sell products'. It is therefore clear that suppliers cannot impose restrictions on the distributors' use of the Internet - they cannot stop a distributor from having a web site, using whichever languages they prefer on that site, or sending e-mails to individual customers unless those prohibitions are objectively justified.
Even within selective distribution networks, used notably in the luxury sector, and distribution of complex products such as electronics - regardless of the suppliers' market share - any restriction to on-line sales imposed by the manufacturer on its appointed dealers clearly infringes the competition rules.
However, that does not mean any retailer can sell - on-line or otherwise - the manufacturer's products to final consumers. A manufacturer is free to impose criteria on distributors for selling his goods on line in the same way as he is free to do so for sales in brick-and-mortar shops.
Such criteria may assist in building a certain image or providing a certain level of service. Under the current rules, selective distribution is presumed legal up to 30% of the supplier's market share, since it is considered that in the absence of market power it brings more advantages than any possible harm to consumers.
The Commission is currently examining the way Regulation (EC) No 2790/1999 has been applied so far and whether there is a need for further changes, including in the area of selective distribution.
What the Commissions wants is the right balance between, on the one hand, ensuring that consumers can take advantage of the on-line marketplace, and ensuring that manufacturers are able to organise their distribution systems as they feel appropriate.
(FR) Mr President, Commissioner, I thank you, but, in general, I hope that the Commission considers that the time is right to re-examine the guidelines on vertical restraints that you mentioned just now, since they are in fact already about 10 years old.
We do of course need to take account of the most recent developments: on-line selling and electronic auctions have profoundly changed our distribution methods, as well as conditions of competition. We must be very aware of that.
(DE) Commissioner, I should be interested to hear your views on the situation surrounding the relevant market power exercised over such modes of distribution. At what point would you consider such market power to be present, and what action would you take against it?
Member of the Commission. - I shall just repeat what I have already mentioned, that the Commission is currently examining the way that Regulation (EC) No 2790/1999 - which, as the honourable Member rightly said, is 10 years old - has been applied so far. We have to decide whether there is a need for further changes, including in the area of selective distribution.
It is important for the Commission, in this review, to strike the right balance to allow European consumers to take full advantage of the Internet to overcome geographical barriers, while at the same time allowing manufacturers to organise their distribution systems as they feel appropriate. In that context, the benefits that selective distribution brings to consumers, both in the on-line and off-line worlds, will certainly be revisited.
Mr Rübig asked what we can do in the present situation. We have to take into account, after this review, what the need is, and then we will come back with our final conclusions and we will pick up the point that the honourable Member touched upon.
Subject: State aid for small and medium-sized enterprises (SMEs)
Will the Commission say what additional means - compatible with Community rules on state aid - are available to Member States during the current economic crisis to help SMEs, in particular to support their access to funding?
Member of the Commission. - I will do my utmost. On 19 January 2009, the Commission adopted a new temporary state aid framework which provides additional openings for Member States to grant state aid until the end of 2010. This initiative was previewed in the Commission's recovery plan the previous month.
The main objective of the framework is to limit the fallout of the crisis by facilitating companies' access to finance. Those measures are applicable to all companies - but small and medium-sized enterprises (SMEs) can access higher aid intensities, as they are clearly the most vulnerable when access to credit is tightened. In other words this measure is of particular benefit to SMEs. The most relevant for SMEs is the new possibility for the granting of EUR 500 000 per undertaking to cover investments and/or working capital over a period of two years.
That is a new temporary compatible aid - not by the way a new de minimis of EUR 500 000 - and provided that it fulfils the specific conditions, this new aid is declared compatible by the Commission under Article 87(3)(b) of the Treaty, in other words under a clearly very exceptional legal basis which is directly linked to the current financial crisis. That new aid can be cumulated with the de minimis, but within the limit of EUR 500 000 for the period 2008-2010.
In addition, under the temporary framework, Member States could also grant state-aid guarantees for loans at a reduced premium, aid in the form of a subsidised interest rate applicable to all types of loans, and subsidised loans for the production of green products involving the early adaptation to, or going further than, the future Community product standards.
The Commission has also increased the allowed risk capital - an injection in SMEs - from EUR 1.5 million to EUR 2.5 million per year, and a reduction of the required level of private participation from 50% to 30%.
Finally, while all measures adopted under this temporary framework still need to be notified to the Commission, specific arrangements to ensure a fast adoption of the Commission's decisions have been put in place. So they are quick, effective and efficient.
(EL) Mr President, I thank the Commissioner for her truly detailed reply. The European Commission, as the guardian of competition policy, rightly allows this temporary aid to small and medium-sized enterprises because, as we all know here in this House, small and medium-sized enterprises are the backbone of the European economy.
I have another question which goes beyond the boundaries of my first question: the European Union is not alone in the world; there are other leading commercial players and economic powers outside Europe, our third country partners, who are distorting competition to saturation point at present due to the economic crisis. Have you developed cooperation to address infringement of competition rules in connection with third countries?
(DE) I would like to know which rule actually applies to equity replacement loans in this context.
(EL) Mr President, I should like to ask the Commissioner if these extraordinary grants also include social measures for small and medium-sized enterprises. Can these worker-related measures be subsidised at the same time as the enterprise?
Member of the Commission. - That is an intriguing question. We are major players, looking at the playing field as a whole, but we are aware that there are a couple of other players, and that they are not always behaving as we want them to behave.
Having said that, Mr President, there are at any rate a couple of bodies on which we are doing our utmost to put this very point the honourable Member has raised on the agenda: during the G20 meeting in London for instance, where it was a very important point for discussion, but also during our involvement in the WTO Round; and I think it makes sense that we are pushing and just trying to get the point accepted by all of the players.
I am proud to say that more than a hundred member states are involved in the same type of competition policy as the one we favour, so it is not only us. We are in close contact, sometimes via official agreements, sometimes via bilateral agreements, to try to get a line all over the globe.
Certainly with the new US Administration we are just starting again, and we do have excellent cooperation lines with our counterparts in Washington, such as the FTC and the DOJ.
So that is the main issue, but if you would allow me to go off at a tangent to your question a little, it is also about protectionism: that would be the devil in our midst and we should fight to prevent it becoming a reality. For protectionism is outdated, it is incompatible with the single market and it is indeed a very bad tool for enabling our citizens, our consumers, and our business worlds to be successful on that fair level playing field.
It is of course the Member States that are responsible for efforts in the employment and social areas, and they have to take their decisions on how this option of opening up the state aid rules a little can be fitted in.
The Commission would also like to point out that the structural funds - and that was what I was touching upon in an earlier question when we were dealing with the Polish shipyards - and in particular the European Social Fund and the European Regional Development Fund, can be used by the Member States to cushion the social consequences of job losses, and furthermore the use of the European globalisation fund can be considered under certain conditions.
Subject: Research and maritime professions
Marine science, technology and research are crucially important for the sustainable development of maritime activities and help broaden the scope of maritime studies and improve the qualifications and skills associated with the maritime professions.
In that context, will the Commission say what measures it will take to promote research in this field and give Europeans more and broader prospects of a career in the maritime sector? Will the economic crisis adversely affect that aim?
Member of the Commission. - Throughout the past year the Commission has recognised that marine science and technology is a cross-cutting priority area. This culminated in the adoption by the Commission, in September 2008, of the communication on a European Union strategy for marine and maritime research.
The strategy seeks in particular to foster integration across thematic priorities to address complex sea-related issues, boost synergies between Member States' research efforts, promote the financing of financial marine research infrastructure and build new governance with the marine and maritime scientific communities, particularly through increased cooperation between marine science and maritime industries.
The following actions have already been implemented in the framework of the strategy. First, joint calls for proposals are being prepared and should be launched later this year to address major cross-thematic marine and maritime issues. Second, steps have been taken to upgrade the BONUS programme into a major Community research initiative under Article 169 of the Treaty - one of the questions later on is also related to this issue. Third, steps have been taken to progressively replace all existing marine ERA-NETs with one integrated marine ERA-NET. Fourth, steps have been taken to explore new sources of financing critical marine research infrastructures, particularly through the Structural Funds. Finally, two projects will be financed to foster cooperation between marine science and maritime industries as well as a stronger integration between the different actors within the marine scientific community.
The implementation of the European Union strategy for marine and maritime research under the current financial perspective will ensure the promotion in the coming years of marine and maritime research at Community level, through the framework programme instruments.
The broadening of prospects for careers related to the sea cluster, which is also part of your question, is not directly an objective of the research policy. However, by stimulating cooperation between marine scientists and maritime industries, as well as more integrated marine and maritime research, the European Union strategy for marine and maritime research can indirectly broaden the scope of maritime skills and promote marine clusters. It can in this way indirectly contribute to the upgrading of qualifications and skills associated with the maritime professions.
Finally, in the broader framework of your question and my reply, in the European economic recovery plan last autumn, the Commission proposed to Member States and the private sector to increase planned investments in R&D. This was followed up by the spring European Council conclusions, which have sent a strong message on the need for stepping up and improving the quality of investment in knowledge and research for economic recovery. Of course this is also very valid for marine and maritime research.
It is still premature for any assessment on how and if the Member States will follow these recommendations. One thing, however, remains clear: even in the current difficult economic and financial circumstances, we should not lose sight of long-term objectives such as sustainable development and the low-carbon economy. It is thus important to focus on so-called 'smart investments' which at the same time look at overcoming the crisis in the short term and at long-term possibilities and how strong we will be when we come out of the crisis.
(EL) Mr President, I thank the Commissioner for the full reply which he has given me and I should like to ask him if the research programme can also include neighbouring countries, especially countries in the Mediterranean region, within the framework of Euro-Mediterranean cooperation.
Member of the Commission. - Neighbouring countries of course can be included. It is quite clear that the framework programme is open as long as there is cooperation with the European Union Member States.
But I would like to be even more precise. We have quite a few - more than 10 - so-called 'associated members' of the framework programme. Those associated members which pay the contribution have practically the same rights and responsibilities as the Member States. For example, the Western Balkans, Switzerland, Norway, Iceland, Israel and some others are associated countries. So all these countries have exactly the same rights and obligations.
For others, within our strategy we are trying to develop a policy, which we have proposed. We have tried to do everything so that sooner rather than later all the neighbourhood countries - depending on their ability and also on mutual interests - will become associated countries. This means in reality that when we talk about research the European Union is much bigger than the Union of 27 Members.
Subject: Evaluation of creativity, innovation and technological development in Member States
Given that 2009 has been designated the European Year of Creativity and Innovation, and given the EU's programmes, namely the Seventh Framework Programme for Research and Technological Development (2007-2013) and the Competitiveness and Innovation Framework Programme (CIP), will the Commission say whether it has any statistics on the level of appropriations taken up so far by each Member State in the sectors covered by the above programmes? What are the most popular sectors in each Member State (in percentages)? Does any assessment exist of the response of SMEs (small and medium-sized enterprises) to these programmes (in percentages)?
Member of the Commission. - I can assure the honourable Member that, with regard to the seventh Research Framework Programme (FP7), the Commission systematically collects and publishes, for all to see, clear and detailed statistical data illustrating the implementation of this programme.
It is important to remember that Community funding for research is awarded to beneficiaries on the sole criterion of the scientific excellence of their proposals. But even though no account is taken of nationality in awarding contracts, we do collect and closely follow the data on the geographic distribution of FP7 beneficiaries and their respective collaborative links. This gives us an important insight into the level and strength of synergies developed between countries as a result of their participation in FP7 activities.
You can find all of this data, and many other detailed statistics about FP7 implementation, in the statistical annex to the Commission's annual report on research and technological development activities, which we submit every year to the Council and Parliament. More importantly, all of these reports going back to 1998 are publicly available on line via the Commission's 'Europa' Internet site.
So what does this data tell us? I cannot reel off here today a long list of statistics, as we do not have time for that, but let me nevertheless give you some few highlights concerning the focus of your question: the relative popularity of FP7 research areas among the Member States.
Information and communication technologies (ICT), health and Marie Curie actions were generally the most popular fields among Member States in terms of the numbers of participations in signed grant agreements. It should be noted, however, that their popularity is also a function of the size of the budget available to each of these research areas of FP7 and, also, the number and type of signed grant agreements present in the databases at the time of such assessment. Generally it can be noted that the participation of new Member States is stronger in the fields of security, socioeconomic research and space, and weaker, for example, in ICT and health. In the country that the honourable Member comes from there is a marked focus on ICT, but relatively weak participation, for example, in health, socioeconomic research and space.
Concerning the response of SMEs to FP7, every year the Commission publishes a detailed assessment of SME participation by country of origin as part of our annual report, which I have mentioned. Our latest data on SME participation in FP7 indicates that a total of 2 431 SMEs are now participating in FP7 signed grant agreements. For detailed information I would refer the honourable Member to the report itself. But, if the honourable Member wishes, I could hand out some of the tables with the relevant information from FP7 here today, because I have them with me.
The actions of the Competitiveness and Innovation Framework Programme are more policy-driven than grant-oriented. In particular the Entrepreneurship and Innovation Specific Programme (EIP) serves mainly as a policy support programme. If we look at its main instruments, Enterprise Europe Network exclusively benefits SMEs by providing information on access by different types of SME finance and identifying project-funding opportunities and helping to find technology and business partners. The EIP Financial Instrument, which accounts for about half of the programmes budget, is also reserved exclusively for SMEs. By the end of September 2008, around 12 000 SMEs had received financing through the SME Guarantee Facility, with applications received from 17 Member States.
In addition, the first call for proposals on eco-innovation pilot and market replication projects was published in 2008 to carry out actions in the fields of recycling, the food and drink sector, buildings and green business. The 2008 call notably succeeded in covering the priority given to small and medium-sized enterprises. In total, 74% of all participations were SMEs.
And lastly, the Information and Communication Technologies Policy Support specific Programme of CIP launched calls for proposals for 2007 and 2008 with a focus on pilot project testing ICT-based innovations, where SMEs receive more than 30% of the total budget. More importantly, this programme aims at opening up EU-wide markets for such innovations that are supplied by SMEs all across the European Union.
As with FP7 reports, reports relating to the Competitiveness and Innovation Programme are publicly available on the Europa website.
(EL) Mr President, I thank the Commissioner for his reply; there is indeed information on the website. Thank you also, Commissioner, for the tables which you have given me.
I have a supplementary question to ask: can you tell us how many jobs have been created in the Member States of the European Union within the framework of projects carried out under programmes implemented via small and medium-sized enterprises? Also, have you calculated the increase in gross domestic product generated from these projects?
You have mentioned several areas where new Member States are developing their activities in both programmes. I would like to ask you what you would say in general: are new Member States less active in comparison with old Member States, and, if so, what can the Commission do in order to help them?
Member of the Commission. - The first question was quite specific. Of course we do not know how many jobs are created: economies are simply much more complex than if there were a causal relation between how much money you put in one programme and how much you supported. We are pretty sure - I am pretty sure also, when I move among the researchers, among the SMEs, when I hear the reactions and when I hear their emotions and how well they are actually using the programme, then I am sometimes much more satisfied than when I hear that we are a bit too bureaucratic, and so on. But I think that we have to look at that. We try to accommodate the various needs of SMEs: ones which are competing, which have their own capacity to compete, which have research capacity; but we also try to accommodate the others, which have the research needs but do not have the capacity. That is why we are paying, for example, for research via universities, institutes and so on.
Concerning the increase in GDP, statistically of course it is not possible to have a direct link, but you can do correlation analyses from which you can find out that this is correlated in the long term. So the countries which are investing more in R&D are, of course, more developed, and vice versa. This is, then, the reality: that those that are wealthier invest more in R&D later. So in essence, even if I cannot precisely answer that question, I can give you a fairly sure answer from the statistical analysis that this is the way to strengthen the competitiveness and, as a result, the GDP, jobs and so on of anybody who is investing more in this context.
On the question of the new Member States - and that is really an interesting question, because we are, of course, following that quite closely - I can say that they are quite active, that they are applying a lot; on average their success rates are slightly higher than the success rates of more developed Member States, which I think is normal, because somehow the strength of institutions is in the countries which have a longer and stronger tradition in R&D and of course normally are also stronger. But if you look at something very simple - if you look at the correlation: how much the country is investing in R&D at home and how much it is getting from the framework programme via pure competition - there, a strong correlation exists. So the country which is actually investing more at home, and which therefore also has stronger research potential, is getting it twice - it is getting it at home, and is also getting it via competition in the European Framework Programme, which is for excellence.
But something else is also interesting. If you look at how much the Member States - the new Member States - are investing in their R&D in global European investment, and how much they are getting from FP7, the proportion of the latter is higher than they are actually investing at home. So these connections are very clear, and my advice would be: use all possible instruments to strengthen capacity at home; use - in smart ways - structural and cohesion funds, where they have committed the amount of framework programme actually for the purpose of that - EUR 50 billion is committed - and use that money so that in the future they would help themselves at home and they would help themselves also in the possibility to compete globally, because the world is global.
Subject: BONUS-169
The BONUS project (Baltic Sea marine research funding organisation) is a very important means of grouping national and regional research programmes to support sustainable development in the Baltic Sea region, with a view to coordinating, developing and implementing them by means of joint cooperation activities. Consequently Lithuania and the other Baltic States strongly support the transition from BONUS ERA-NET+ to BONUS-169.
Could the Commission state what new measures are envisaged for BONUS-169? Will the proposal be presented during the present Commission's term of office? Is there anything that might hinder the transition to BONUS-169?
Member of the Commission. - Mr Paleckis, I am convinced that the BONUS Article 169 initiative is expected to substantially improve the effectiveness of environmental and sustainable development policies for the entire Baltic region. It would, in particular, greatly contribute to the implementation of mainly the environmental part of the European Union Strategy for the Baltic Sea Region that the Commission is planning to present to the European Council in June 2009.
We are now moving ahead swiftly with the preparation of this legislative proposal on an Article 169 and have included BONUS-169 in our legislative programme for 2009. We are making every effort to table a legislative proposal as soon as we possibly can in 2009. However, the timing of the legislative proposal is not entirely in our hands: it also depends on the timely and successful response by the BONUS consortium in revising the tentative Action Plan. If the latter reaches the Commission by the beginning of June - this was agreed by the BONUS consortium - then I am quite confident that the legislative proposal can be tabled still under the mandate of the current Commission.
- (LT) Many thanks, Commissioner, for your precise and clear reply: there is obviously hope that this matter will soon be set in motion. I would like to ask you, does the fact that environmental protection in the Baltic Sea is to be tightened even more mean that this project has something to do with the impact of the Nord Stream project on environmental protection in the Baltic Sea? Is this happening, or not?
Member of the Commission. - My expectations of the BONUS programme itself are also high. That is why I am working extremely hard to get it on the table to propose to you while I am still in office.
You should be aware that our experiences with Article 169 initiatives, starting with EDCTP in the previous framework programme, were at times not too good. That is why we asked Mr van Velzen to prepare a report on that. By the way, today EDCTP is perfect and is going really well, but we had asked Mr van Velzen to table proposals for the future of '169' initiatives, and we are now following his recommendations.
One should also take into account that this is the first of an original nature and the true European added value should be presented via that kind of a programme. I am sure that this will be an example which will be followed later on by other regions. In short, I am very much in favour of the proposal, but I think that the stronger we build it the better it will be for BONUS and for the region.
Subject: Communicating with citizens
Given the importance the Commission has placed on effective communication with citizens, particularly in the light of the economic crisis, when many citizens are unsure about the future, and given that the consultation process is an effective tool in empowering citizens to input directly into the policy process at EU level, would the Commission agree that further steps need to be taken to raise citizens' awareness of EU consultations via the media and other appropriate forums at national, regional and local levels in order to ensure that more individuals and grass-roots organisations become involved?
Vice-President of the Commission. - First of all, I would like to say that civil society is one of the key actors in democracy. It plays a very active role in European integration and fulfils an important function in the communication between European citizens and the institutions. Civil society helps citizens in exerting their right to participate in the democratic life of the EU.
The Commission recognises the need to create a clearer access to the EU for organised civil society as well as for individual citizens and we have a long and healthy tradition of interaction with civil society organisations, which started more than 30 years ago.
Over the years, a large number of our services have developed regular dialogue with stakeholders. This dialogue takes into account our long-standing policy of openness and inclusiveness and it also reflects the wide differences in the policy fields and the diversity of stakeholders.
The Commission consults civil society in a variety of ways, including consultation papers, communications, advisory committees, expert groups, workshops and forums. Online consultation is commonly used. Moreover, we also organise ad hoc meetings and open hearings. In many cases, a consultation is a combination of different tools and takes place in several phases of the preparation of a policy proposal.
There is a need for a common operational framework to ensure that these consultations are carried out in a transparent and coherent way. Therefore, in 2002 the Commission set out principles and minimum standards for consulting external parties.
According to these standards, attention needs to be paid to providing clear consultation documents, consulting all relevant target groups, leaving sufficient time for participation, publishing results and providing feedback etc.
The European Transparency Initiative has also made a commitment to further reinforce the application of the current minimum standards for consultation.
A model template for open, public consultations has been introduced, including an invitation to stakeholder organisations to subscribe to the register of interest representatives.
As such, they will be alerted to consultations published on the Commission's single access point for open consultation, Your Voice in Europe. Use of this template will improve the transparency and coherence of the presentation of stakeholder consultations.
Of course we need to constantly reflect on how to further promote awareness about the launching of a specific consultation, so that more people are aware of the fact that a consultation is beginning. We can probably use our representation offices more actively.
Let me add, finally, that the Plan D initiatives, including citizens' consultations, also provide new ideas for how to engage with citizens and to include also those who do not already belong to political parties or civil society organisations, so as to ensure that we really have an open consultation. We are trying out different methods of how to engage with citizens.
I thank the Commissioner for her answer, and I agree: the Commission is certainly making some efforts. But, given that 53% of European citizens are saying they are not interested in the European elections, I think one of the reasons for that is that many European citizens are not aware that they can effect change and have an impact through the consultation process: my experience from contact with stakeholders in civil society is that very many of them are simply unaware of this process.
I myself make an effort every few months to alert stakeholders to the various consultation processes that are ongoing and I genuinely believe and would ask you, Commissioner, if you do not agree that it would be very useful for the Commission offices in each country to draw up a list, a very wide-ranging list, of all stakeholders and ensure that they are alerted to the consultation process, so that they would know and could take part.
Vice-President of the Commission. - I absolutely agree - 100%. This is what we just discussed this afternoon in the interinstitutional group for information and communication: encouraging our representation offices and the European Houses - because in most capitals we share the same premises.
We should use them as European Houses, making it known to citizens when there is a consultation where they can give their views on the common agricultural policy or trade or environment policy.
So I definitely share your views on doing even more to mobilise citizens. I also think that these experiments with things like the citizens' consultations lead to greater interest in the EU. As one participant said: I took an interest in the EU when the EU showed an interest in me, asking me what I think. I believe that in the end we will also have better policies by asking and consulting citizens.
Subject: The Commission's role and participation in the upcoming European elections
Can the Commission inform me of what non-party role it will be playing to increase voter turnout in the European elections?
Vice-President of the Commission. - The Commission supports and complements the communication efforts by the European Parliament and national authorities and political parties by carrying out thematic, awareness-raising activities at both European and local levels. Our objective is primarily to inform voters on the date and relevance of the elections, and thus encourage them to vote.
Special attention will be given to women and young people, with dedicated products and activities. Amongst others, we will transmit TV and radio clips produced by Parliament to illustrate the priority topics of the European elections on Europe by satellite and EU Tube. We will also assist in their dissemination through national, regional and local broadcasters in the Member States. Moreover, the Commission is developing a multimedia campaign for young people in all Member States and involving multipliers via on-line social media, blogs, and on-line magazines. All major web pages, for example Europa, have the election logo and link to Parliament's elections website. But traditional publications including posters, postcards and outdoor installations are also being prepared.
In Member States, all of our representations have been mobilised to organised elections-linked activities and to mobilise all of our multipliers, and almost 500 Europe Direct information relays are organising events to disseminate promotional material and provide a discussion platform for candidates.
Finally, the Europe Direct Contact Centre provides free-of-charge factual information on EU-related questions from citizens and businesses in all 23 official languages by phone, e-mail and web assistance.
Commissioner, thank you for your information on the Commission's activities. Could I just ask one more question?
During the election campaign there will be many lies told about the European Union. Some will be matters of opinion, and I would not expect the Commission to interfere in those situations, but where outright lies are told about the Community, will the Commission establish a rapid rebuttal unit for the next two or three months, whereby either you can respond directly to lies and distortions about the European Union, or candidates can approach you for factual information to rebut false statements about the activities of the Community?
Vice-President of the Commission. - Thank you for that follow-up question. Rebuttal forms part of our regular activities at times, and it is also part of what our representation offices do. Of course, candidates or different stakeholders can always turn to us to ask for factual information and to also provide replies to these kinds of statements being made.
But I think the Commission will probably play a role in providing factual information rather than being a party to the debate, which I think is for the political parties and for the candidates. But we will always try to offer factual information, and that is something that we do on a regular basis.
My supplementary question is very similar to Mr Martin's, because one of the issues that I found very difficult during the Lisbon Treaty referendum was not being able to get factual information quickly enough to deal with some of the lies and misinformation that were being disseminated.
I wonder would the Commission consider - given that we are very close to the election at this point - making sure that there is a dedicated group or number of people within each Member State with a particular telephone number etc. where candidates could immediately access the Commission for information on particular issues like that.
I know it is close to the elections, but I would ask the Commissioner to seriously consider trying to put something like that in place.
Vice-President of the Commission. - I doubt that we will have time to set up a particular service at this late stage and before the elections. However, we already have the service that offers a possibility to make phone calls or requests and try to get as much information as possible.
But what we will do is start preparing a citizens' summary of the Lisbon Treaty, for example. This is something that we will do in cooperation with the other institutions. Of course we will try to do that as quickly as possible, not as part of the campaign. We will make sure that this is made available in all official languages and in all Member States.
But I also think we have a chance to sort out questions on this, because we already know the issues. We are also used to answering questions via Europe Direct, for example, and through our representations, so we will try to help as much as we can. We also have question-and-answer material that we have put together. So I think that this can be of help both to the candidates and other stakeholders.
Questions which have not been answered for lack of time will be answered in writing (see Annex).
That concludes questions to the Commission.
(The sitting was suspended at 8 p.m. and resumed at 9.05 p.m.)